STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

JASON      CHARLES        ANDREWS                                               NO.     2022      CW     0285

VERSUS


JENNIFER         HARRIS     ANDREWS                                                     JUNE       6,    2022




In   Re:          Jennifer           Harris       Andrews,          applying          for        supervisory
                  writs,          22nd     Judicial          District     Court,       Parish           of   St.

                  Tammany,          No.   2015- 11171.




BEFORE:          McCLENDON,           WELCH,      AND       THERIOT,    JJ.


        STAY      DENIED;         WRIT    DENIED.


                                                        PMC
                                                        JEW


        Theriot,            J.,       would       not        consider         this     writ,            as   the

application            failed       to    include       a    copy of    the    signed       judgment,           in
violation          of     Rule       4-   5( 6)   of        the   Uniform      Rules        of    Louisiana

Courts      of    Appeal.




COURT      OF    APPEAL,       FIRST      CIRCUIT




           q. S-      J
      DEPUTY          CLERK    OF    COURT
                FOR   THE     COURT